DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This communication is a Final Office Action, in response to the communication received on 11/19/2020. The amendments of claims 1,7,11,17, 21, 26  and  31 are acknowledged.  Claim 32-35 are a newly added claim. Therefore, Claims 1-2, 4-5, 7-12, 14-15, 17-22, 24-27 and 29-35 are pending and have been considered below..

Claim Rejections - 35 USC § 112 First Paragraph
3.	Applicant’s amendments with respect to claims 1,11, 21 and 26  are sufficient to overcome Claim Rejections - 35 USC § 112 First Paragraph set forth in the previous Office Action. The examiner withdraws the rejections.

Claim Rejections - 35 USC § 112 Second Paragraph
4.	Applicant’s amendments with respect to claims 1,11,21 and 26 are sufficient to overcome Claim Rejections - 35 USC § 112 Second Paragraph set forth in the previous Office Action. The examiner withdraws the rejections.

Response to Arguments

5.	Applicant's arguments filed on 11/19/2020 have been fully considered but they are not persuasive.
5A.	Regarding the arguments  bridging page 15, third paragraph to page 18 second paragraph, the Examiner respectfully disagrees with Applicant’s position in that  
“However, Jackson does not disclose, and does not teach or suggest "determining, by the processor, that a priority of a first occupant is higher than a priority of a second occupant based on a second portion of the sensor data; and in response to determining that the priority of the first occupant is higher than the priority of the second occupant, performing the at least one vehicle operation," as recited by amended claim 1. In particular, Jackson does not mention a "priority" at all, let alone "determining, by the processor, that a priority of a first occupant is higher than a priority of a second occupant based on a second portion of the sensor data; and in response to determining that the priority of the first occupant is higher than the priority of the second occupant, performing the at least one vehicle operation," as recited by amended claim 1”.  

It is still the Examiner’s position that ,  Jackson has the teachings , (via determining  authorized driver and restricted driver via  weight sensor  or face recognition ( by camera i.e., second sensor ), and determining priority of authorized driver being higher than the priority of restricted driver, col.8, line 39- col.9, line 6; col.12, line 20- 45, col.13, line 51-63,  also see Col. 15, line 11-35); (via determining   by facial recognition, that authorized driver having higher priority than restricted driver and authorized driver being the vehicle driver with no restriction , so  overriding the vehicle speed limit restriction, letting  vehicle drive without  “limiting speed” restriction, col. 14, line 12- col.15, line 13;  also see  [Col. 15, line 12-65, Figs. 5-6).’

However, Jackson   implicitly teaches priority of authorized driver over restricted driver, 

	5B.	Regarding the arguments  bridging page 18, third paragraph to page 19 first paragraph, the Examiner respectfully disagrees with Applicant’s position in that  “Leppanen does not compensate for the deficiency of Jackson. Leppanen describes that "one or more sensors 23 may be configured to obtain information in relation to the status, such as the emotional state, of a passenger or passengers 28." (Leppanen, pg. 12, lines 29-31.) However, Leppanen does not mention a "priority" at all, let alone "determining, by the processor, that a priority of a first occupant is higher than a priority of a second occupant based on a second portion of the sensor data; and in response to determining that the priority of the first occupant is higher than the priority of the second occupant, performing the at least one vehicle operation,"  tomer No.: 15052Page 18 of 22 Appl. No. 15/636,409Amdt. dated November 19, 2020Reply to Office Action of August 31, 2020recited by amended claim 1. Therefore, the subject matter of amended claim 1 would not have been obvious in view of the combination of Jackson and Leppanen.” 

It is still the Examiner’s position that ,  Claim 1 recites, “obtaining, by the processor, a first occupant status based on a first portion of the sensor data, wherein the first occupant status indicates a detected emotion” which is obtaining first occupant status  based on sensor data, Leppanen has the  teachings   (See Page 12, lines 26-31 also see line 15-25, page 13, line 1-28, Figs. 2 and 8). “priority “ is not attached with obtaining emotion data. Priority is being determined based on second sensor data, not on obtaining emotion data. Therefore , argument  about “Priority” is moot.

nd  paragraph to page 20 last paragraph, the Examiner respectfully disagrees.  
It is still the Examiner’s position that , Jackson  in view of  Leppanen has the teachings  Jackson see at least  col.8, line 39- col.9, line 6; col.12, line 20- 45, col.13, line 51-63,  also see Col. 15, line 11-35); col. 14, line 12- col.15, line 13;  also see  [Col. 15, line 12-65, Figs. 5-6), and Leppanen : See at least (See Page 12, lines 26-31 also see line 15-25, page 13, line 1-28, Figs. 2 and 8).

For at least the above reasons, the rejection of claims is believed to be proper and is hereby maintained and repeated as follows:
 
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 1, 2, 4-5, 7-12, 14-15, 17-22, 24-27 and 29-30 are rejected under 
35 U.S.C. 103 as being unpatentable over Jackson et  al. (USP 8,527,146) in view of Leppanen et al. (WO-2016/083662).
As Per Claim 1, Jackson et al. ( Jackson) teaches,  a method performed by an electronic device (via system and method for updating vehicle behavior and settings based on the locations of the vehicle passengers) (Abstract),, the method comprising: obtaining, by a processor, ( on Board computer 104) sensor data corresponding to multiple occupants from an interior of a vehicle, wherein the sensor data is stored in memory from one or more sensors; (via onboard computer 104 being coupled with  vehicle systems 222, 224, 226 and 228, via 250 monitoring drivers and passenger  onboard the vehicle, Fig.2, Col. 15, lines 35-43, monitoring driver and passengers; col. 4, line 59—col. 5, line 43); (Fig. 3, memory 312, ,  Device interfaces 370);  obtaining, by the processor, a first occupant status based on a first portion of the sensor data,   (identifying  the driver of the vehicle , via weight sensors present in driver’s seat , Col.13, lines 51-63, Fig.6); identifying, by the processor, at least one vehicle operation in response to the first occupant status ; (via “use the identity of the driver obtained in step 604 to determine if one or more operational restrictions are to be enabled for the driver. As described above, the user defined settings 352 may include operational restrictions as well as setting preferences. Operational restrictions restrict or limit some operational parameter of the vehicle including, but not limited to, limiting speed, driving hours, driving area, and the number of occupants”, col.14, lines 11-25); determining, by the processor, that a priority of a first occupant is higher than a priority of a second occupant based on a second portion of the sensor data;(via determining  authorized driver and restricted driver via  weight sensor  or face recognition ( by camera i.e., second sensor ), and determining priority of authorized driver being higher than the priority of restricted driver, col.8, line 39- col.9, line 6; col.12, line 20- 45, col.13, line 51-63,  also see Col. 15, line 11-35);  and in response to determining that the priority of the first occupant is higher than the priority of the second occupant, performing the at least one vehicle operation,  (via determining   by facial recognition, that authorized driver having higher priority than restricted driver and authorized driver being the vehicle driver with no restriction , so  overriding the vehicle speed limit restriction, letting  vehicle drive without  “limiting speed” restriction, col. 14, line 12- col.15, line 13;  also see  [Col. 15, line 12-65, Figs. 5-6).

In a related field of art, Leppanen et al. (Leppanen) teaches  apparatuses, methods and computer programs for providing vehicle feedback, wherein the first occupant status indicates a detected emotion, (via one or more Sensors 23 being configured to obtain information of the one or more passengers 28 of the autonomous vehicle 24 and being configured to obtain information in relation to status, such as the emotional state , of a passenger or passengers 28 , (See Page 12, lines 26-31 also see line 15-25, page 13, line 1-28, Figs. 2 and 8).
It would have been obvious to one of ordinary skill in the art, having the teachings of Jackson and Leppanen  before him at the time filing, to modify the systems of Jackson, to include the vehicle feedback teachings (the apparatuses, programs ,sensors, controller , sensor 23 etc.)  of  Leppanen  and configure with the system of Jackson  in order to sensor  obtaining  emotion (emotional state) of the passengers, providing  feedback to onboard computer  and onboard computer or driver automatically adjusting seat position and environment control for the passenger based on emotional state in order to ease any discomfort of the passenger. Motivation to combine the two teachings is, to adjust vehicle preference settings  and facilitate ease and comfort to passenger during trip  (i.e., enhance comfort to passenger) .

As per Claim 2, Jackson  as modified by Leppanen  teaches the limitation of Claim 1. However, Jackson   in view of Leppanen  does not explicitly teach wherein the 
However, Jackson teaches, recognizing authorized driver  restricted driver from weight sensor and face recognition , first portion being weight sensor data and second portion being face recognition.(based on restriction imposed on teenage driver, See :Col. 14, line 53- Col. 15. Line 13, also see col. 15, lines 14-65).
Therefore, it would have been obvious to one ordinary skill in the art to recognize that, Jackson’s teaching  the first portion  of the sensor data corresponds to the first occupant ( weight sensor data)   and the second portion of the sensor data ( face recognition ) corresponds to the second occupant. 

As per Claim 4, Jackson  as modified by Leppanen  teaches the limitation of Claim 2. However, Jackson   in view of Leppanen does not explicitly teach,  prioritizing the first occupant or the second occupant based on at least one of vehicle ownership or guest status.
However, Jackson teaches, wherein determining the priority ( restriction imposing criteria)  of the first occupant ( authorized driver) and the priority (restriction imposing criteria)   of the second occupant (restricted driver) comprises prioritizing ( imposing restriction based on authorized driver’s being present inside the vehicle or not )  the first occupant or the second occupant based on at least one of vehicle ownership or guest status.(via priority being set as the owner being determined to be present in the vehicle, restriction of teenage driver removed, Col. 14, line 53- col. 15, line 13, also see (Col. 15, lines 13-65, Fig. 6).
 wherein determining a priority for the first occupant   and the second occupant   comprises prioritizing the first occupant or the second occupant based on at least one of vehicle ownership or guest status. 

As per Claim 5, Jackson  as modified by Leppanen  teaches the limitation of Claim 2. However, Jackson   in view of Leppanen  does not explicitly teach, wherein determining  the priority of the first occupant and the priority of the second occupant is based at least on a difference between  the first occupant status and a desired status of the first occupant.
However, Jackson teaches, wherein  determining  the priority (authority) of the first occupant and the priority  (authority) of the second occupant is based at least on a difference between  the first occupant status and a desired status of the first occupant (via priority being set as the owner being determined to be present in the vehicle, restriction of teenage driver removed, owner being unrestricted authorized driver and teenager being  subject to restriction and authorization, see  Col. 14, line 53- col. 15, line 13, also see (Col. 15, lines 13-65, Fig. 6). (Col. 15, lines 12-35, Fig. 6).
Therefore, it would have been obvious to one ordinary skill in the art to recognize that, Jackson’s teaching is setting priority on presence of owner in the vehicle and for that withdrawing the restriction of teenage driver.  Therefore, Jackson has the teachings of   determining a priority for the first occupant and the second occupant may be based 

As per Claim 7, Jackson  as modified by Leppanen  teaches the limitation of Claim 1. However, Jackson   in view of Leppanen further teaches, determining to perform a second vehicle operation corresponding to the second occupant in a case that performing the second (via   disabling the vehicle  that has too many occupants  and disabling the vehicle if one or more occupant fails to secure a seat belt ( col. 14, lines, 20-25, 45-53); 
and determining to not perform the secondwhen determining that the owner being present in the vehicle, automatically overriding the restrictions, Col. 15, lines 1-12) also see (Col. 15, lines 13-65, Fig. 6).  
As per Claim 8, Jackson  as modified by Leppanen  teaches the limitation of Claim 1. However, Jackson   in view of Leppanen  further teaches, wherein obtaining the first  occupant status comprises: measuring an occupant state with machine learning; ( via image analysis/ facial recognition analysis of an image of the driver –e.g.. an image captured by the camera 342 from Fig.3, --an weight sensors present in the driver’s seat, Col. 13, lines 52-63, Figs. 3). 
first occupant status. 
However, Jackson teaches, obtaining an occupant state; and combining the measured occupant state and the obtained occupant state to produce the first occupant status (via acquiring driver information via image analysis/ facial recognition analysis of an image of the driver –e.g.. an image captured by the camera 342 from Fig.3, --an weight sensors present in the driver’s seat;  See,  Col. 13, line 52—Col. 15, line 65, Figs.3 and  6).  
Therefore, it would have been obvious to one ordinary skill in the art to recognize that, Jackson has the teachings of obtaining an occupant state command; and combining the measured occupant state and the obtained occupant state command to produce the occupant status.
 
As per Claim 9, Jackson  as modified by Leppanen  teaches the limitation of Claim 1. However, Jackson   in view of Leppanen further teaches, wherein obtaining the first   occupant status includes determining, a temperature comfort level, a riding anxiety level, a safety level, a health level, a possessions status, an activity, or a plan status.   (via environmental control, GPS/navigation settings etc., See Col. 13, line 61-col.14, line 13). 
As per Claim 10, Jackson  as modified by Leppanen  teaches the limitation of Claim 1. However, Jackson   in view of Leppanen  further teaches, further comprising (via GPS signal being received from Satellite  from external of the vehicle and being used by vehicle onboard computer 104 , See Col. 6, line 26---Col. 7, line 3, Figs. 1-2).
Claim 11 is being rejected using the same rationale as claim 1.
 Claim 12 is being rejected using the same rationale as claim 2.
Claim 14 is being rejected using the same rationale as claim 4.
Claim 15 is being rejected using the same rationale as claim 5.
Claim 17 is being rejected using the same rationale as claim 7.
Claim 18 is being rejected using the same rationale as claim 8.
Claim 19 is being rejected using the same rationale as claim 9.
Claim 20 is being rejected using the same rationale as claim 10.
Claim 21 is being rejected using the same rationale as claim 1.
Claim 22 is being rejected using the same rationale as claim 2.
Claim 24 is being rejected using the same rationale as claim 8.
Claim 25 is being rejected using the same rationale as claim 10.
Claim 26 is being rejected using the same rationale as claim 1.
Claim 27 is being rejected using the same rationale as claim 2.
Claim 29 is being rejected using the same rationale as claim 8.
Claim 30 is being rejected using the same rationale as claim 10.


  
s 31, 33 and 35 are  rejected under 35 U.S.C. 103 as being unpatentable over Jackson et  al. (USP 8,527,146) in view of Leppanen et al. (WO-2016/083662) in view of Yoshida et al. (USP 2017/0225677).
As per Claim 31, Jackson  as modified by Leppanen  teaches the limitation of Claim 10. However, Jackson   in view of Leppanen  does not explicitly teach, wherein the detected emotion of the first occupant is discomfort, and wherein the sensor data from the exterior of the vehicle indicates a second vehicle driving in an adjacent lane, and wherein the at least one vehicle operation comprises a lane change.
In a  related field of art, Yoshida et al. (Yoshida) teaches, a vehicular driving control system,  wherein the detected emotion  of the first occupant is discomfort (via “the vehicular driving control system comprises: a driver operation measuring instrument that measures driving operation of a driver; a user uneasiness degree measuring instrument that measures how large a degree of uneasiness of a user is, [0007] also see (via  a vehicular driving control system 1 includes a driver driving-operation detector 2, a driver biological information detector 3, a driver situation determiner 4,[0045]), and wherein the sensor data from the exterior of the vehicle indicates a second vehicle driving in an adjacent lane,  ( via a camera 5, a vicinity monitoring ECU (electronic control unit) 6, a radar 7, an inter-vehicle control ECU 8, a first driving control ECU 9,  monitoring a vehicle in the vicinity of the host vehicle, [0045]) and wherein the at least one vehicle operation comprises a lane change. ( via “The second driving control ECU 10 is supplied with the object detection information around the vehicle via the onboard LAN 19 and, based on the object detection information around the vehicle, controls traveling (manipulation such as steering, braking, and acceleration) of the vehicle in a horizontal direction. The third driving control ECU 15 is supplied with the object detection information around the vehicle via the onboard LAN 19 and, based on the object detection information around the vehicle, controls traveling (speed, control over variable damper attenuation, braking, and acceleration) of the vehicle in a vertical direction.) via  changing lane” , [0052], also see [abstract, [0007],[0045-0052], Figs. 1,3).
It would have been obvious to one of ordinary skill in the art, having the teachings of Jackson and Leppanen  and Yoshida  before him at the time filing, to modify the systems of Jackson, to include the vehicular control  teachings (the system, ECUs)  of  Yoshida and configure with the system of Jackson  in order to sensor  detecting driver uneasiness, and based on the determined uneasiness factor, the driving control apparatus adjusting a control degree of the vehicular driving control, and changing the vehicular driving control so as to decrease the uneasiness of the user[0007]. Motivation to combine the two teachings is, to minimize driver’s  anxiety and changing travel lane from  an adjacent vehicle  (i.e., enhance comfort to vehicle occupant) .
As per Claim 33, Jackson  as modified by Leppanen  teaches the limitation of Claim 1. However, Jackson   in view of Leppanen  does not explicitly teach,  determining the priority of the second occupant by determining a second occupant status based on a preference threshold and a second detected emotion from the second portion of the sensor data.  
(via “the vehicular driving control system comprises:  a user uneasiness degree measuring instrument that measures how large a degree of uneasiness of a user is, [0007] “ exceeds a threshold value (uneasiness reference value) predetermined to determine whether the user feels uneasy.[0170]),  and a second detected emotion from the second portion of the sensor data.  (via “the vehicular driving control system comprises:  a user uneasiness degree measuring instrument that measures how large a degree of uneasiness of a user is, [0007])  also see [abstract, [0007],[0045-0052], Figs. 1,3).
It would have been obvious to one of ordinary skill in the art, having the teachings of Jackson and Leppanen  and Yoshida  before him at the time filing, to modify the systems of Jackson, to include the vehicular control  teachings (the system, ECUs)  of  Yoshida and configure with the system of Jackson  in order to sensor  detecting driver uneasiness, and based on the determined uneasiness factor, the driving control apparatus adjusting a control degree of the vehicular driving control, and changing the vehicular driving control so as to decrease the uneasiness of the user[0007]. Motivation to combine the two teachings is, to minimize driver’s  anxiety and changing travel lane from  an adjacent vehicle  (i.e., enhance comfort to vehicle occupant) .
Claim 35 is being rejected using the same rationale as claim 33.

s 32 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson et  al. (USP 8,527,146) in view of Leppanen et al. (WO-2016/083662) in view of Hopkins et al. (USP 2016/0352663).
As per Claim 32, Jackson  as modified by Leppanen  teaches the limitation of Claim 1. However, Jackson   in view of Leppanen  does not explicitly teach, wherein the priority of the first occupant and the priority of the second occupant are ranks in a numerical scale.  
In  a related field of Art, Hopkins et al. ( Hopkins) teaches, a computer system 102 includes message service 104. The message service 104 includes plug-in application program interface ( plug-in API)  106  ([0014],[0015]), plug-in API 106 is a prioritization program [0016], which utilizes a numerical priority scale to rank messages [0013-0018], Figs. 1-3).
It would have been obvious to one of ordinary skill in the art, having the teachings of Jackson and Leppanen  and Hopkins  before him at the time filing, to modify the systems of Jackson, to include the prioritization teachings (plug-in API 106)  of  Hopkins  and configure with the system of Jackson  in order  rank priority of the first occupant and  the second occupant in numerical order. Motivation to combine the two teachings is, to facilitate smooth vehicle operation based on priority.
Claim 34 is being rejected using the same rationale as claim 32.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741.  The examiner can normally be reached on M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663